Title: From Thomas Jefferson to Edmund Bacon, 24 January 1809
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir 
                     
                     Washington Jan. 24. 09.
                  
                  On the reciept of your letter of the 12th. I made the following estimate of your debts, and of the cost of the articles to be bought.
                  
                     
                        
                           
                           
                           
                           
                           D
                           
                           
                           D
                           
                        
                        
                           debts
                           Johnson Roe
                           40/
                           }
                           20
                           2.
                           beeves suppose
                           50 
                           
                           
                        
                        
                           
                           Anderson Roe
                           20/
                           40.
                           bushels seed oats @ 2/
                           13.
                           33
                        
                        
                           
                           Richd. Johnson
                           40/
                           3.
                           tons of hay @ 3/6
                           35.
                           
                        
                        
                           
                           Charles Hutchins
                           20/
                           3.
                           muttons
                           
                                 13.
                           
                           
                              50
                           
                        
                        
                           
                           John Pace. corn
                           23.75
                           
                           
                           111.
                           83
                        
                        
                           
                           Nicholas Giannini fodder
                           
                              11.67
                           
                           
                           
                           
                                 55.
                           
                           
                              42
                           
                        
                        
                           
                           
                           55.42
                           
                           
                           167.
                           25
                        
                     
                  
                  
                  I had accordingly written to mr Jefferson to send you 170. D. by the post which will arrive at Milton on the 5th. of Feb. the prices at which you will buy these things will no doubt vary a little from the estimate; but you can now pay at once all your debts, even those not yet due, and buy the rest of the articles with the ready money. I will take of you the three ewes which you wish to sell. I would have you by all means quit the garden whenever it is necessary to be preparing for a crop. we must make as much corn as, with the mill, will supply the family, and also provender for the horses and mules. it will be impossible for me to buy hereafter. I am very unwilling to let any more trees be cut for rails any where on the North side of the mountain. I think you will find fallen trees enough for the lower part of your fence, and that for the upper part of it will not be too far to bring them from the high mountain. I am afraid the work put up by the stone mason in the winter will all tumble down. the house he builds is to have no gable ends, but the roof to be hipped every way. but mr Watkins had better not meddle with that till he has got his whole garden stuff. after that he may get the shingles, rafters, joists &c. I shall want Jerry & his waggon, strongly fitted, & Davy & 3. mules for a light travelling waggon here, to be here on the 6th. of March to move us. I must ask the favor of you also to come, & take care of the caravan. my best wishes attend you.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. have the inclosed letters safely delivered.
                  
               